Dear Ms. Machen:
We are in receipt of your request for an Attorney General's Opinion concerning your possible appointment for the office of E911 Coordinator for Madison Parish.  Specifically, you ask whether you may be appointed E911 Coordinator while holding your elected position as Justice of the Peace for Madison Parish.
The dual officeholding laws, LA R.S. 42:61 et seq., apply in general to a person holding two positions at the same time.  LA R.S. 42:63 (D) states in pertinent part:
  No person holding an elective office in a political subdivision of this state shall at the same time hold another full-time appointive office in the government of this state or in the government of a political subdivision thereof.
Therefore, in view of LA R.S. 42:63 (D), the answer to your request hinges upon the classifications of your position as Justice of the Peace and that of E911 Coordinator.
First, LA R.S. 42:62 (9) specifically states that justice of the peace courts are a separate political subdivision for dual officeholding purposes.  Accordingly, the office of Justice of the Peace of Madison Parish is classified as an elected office of a political subdivision.  Second, your request letter maintains that the position of E911 Coordinator is filled by an individual selected by seven members of an E911 Commission who themselves were appointed by the Madison Parish Police Jury.  As such, your possible appointment would also be classified as one within the government of a political subdivision.
Your letter continues to state that the position of Coordinator requires forty (40) to fifty (50) hours of work per week, and the Coordinator is to be on call at all times.  Undoubtedly, this position would be classified as a full-time appointment under LA R.S. 42:62 (4), which defines "full time" as:
  The period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
It is the opinion of this office that an individual who contemporaneously holds the offices of Justice of the Peace and E911 Coordinator of Madison Parish will be holding an elective office and a full-time appointive office, thus violating dual officeholding laws, specifically, LA R.S. 42:63 (D).
We hope this opinion addresses all of your concerns.  If we can be of further assistance, please advise.
Very truly yours,
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ ANDREW D. BENTON Assistant Attorney General